In the

        United States Court of Appeals
                     For the Seventh Circuit
                         ____________________
No. 21-2916
IN RE: USA GYMNASTICS, *
                                                                    Debtor.


JANE DOE J.J.,
                                                      Creditor-Appellant,

                                      v.

WILLIAM L. BETTINELLI, †
                                              Party-in-Interest-Appellee.
                         ____________________

             Appeal from the United States District Court for the
             Southern District of Indiana, Indianapolis Division.
               No. 1:20-cv-2507 — Sarah Evans Barker, Judge.
                         ____________________

            ARGUED JUNE 7, 2022 — DECIDED JULY 18, 2022
                     ____________________



*   USA Gymnastics is not participating in this appeal.
†We granted a motion substituting William L. Bettinelli, the Settlement
Trustee of the USA Gymnastics Trust, for the Additional Tort Claimants
Committee of Sexual Abuse Survivors, an interested party. See Fed. R.
App. P. 43(b).
2                                                   No. 21-2916

   Before HAMILTON, KIRSCH, and JACKSON-AKIWUMI, Circuit
Judges.
    KIRSCH, Circuit Judge. During the decade that she was a
member of USA Gymnastics, Jane Doe J.J. was one of the hun-
dreds of gymnasts sexually assaulted by Larry Nassar, a phy-
sician for the organization. In response to the overwhelming
number of claims against it based on Nassar’s conduct, USA
Gymnastics ﬁled for bankruptcy. The bankruptcy court set a
deadline for any claimant to ﬁle a proof of claim, but J.J. did
not receive actual notice of this deadline and ﬁled her proof
of claim ﬁve months late. The bankruptcy court treated her
claim as untimely, and the district court aﬃrmed.
    On appeal to this court, J.J. argues that she was entitled to
actual notice because USA Gymnastics should have known
that she was a potential claimant. According to J.J., USA Gym-
nastics needed to retain medical records under Michigan law
and thus should have known that she had been seen by Nas-
sar for medical care. But we lack any evidence that USA Gym-
nastics had these records, and her argument that Michigan
law required USA Gymnastics’ retention of any relevant doc-
uments is dubious. We therefore aﬃrm.
                                 I
   From the ages of 7 to 17, J.J. competed as a member of USA
Gymnastics. During this time, Nassar acted as J.J.’s physician
and sexually assaulted her. Important for this appeal, the rec-
ord does not disclose that USA Gymnastics had access to or
possession of J.J.’s medical records showing her visits with
Nassar, as J.J.’s counsel conceded at oral argument.
   In 2018, USA Gymnastics ﬁled for Chapter 11 bankruptcy.
The bankruptcy court set a deadline of April 2019 for all
No. 21-2916                                                  3

claimants, including sexual-assault survivors, to ﬁle a proof
of claim. USA Gymnastics mailed notices to individuals it
viewed as potential claimants, including, among others: all
known survivors who had ﬁled or threatened to ﬁle lawsuits
against USA Gymnastics alleging sexual abuse, had reported
abuse to USA Gymnastics, had entered into a settlement
agreement with USA Gymnastics stemming from allegations
of abuse, or had received payment from USA Gymnastics as
a result of an allegation of abuse. This amounted to more than
1,300 individuals. USA Gymnastics also emailed copies of the
notice to more than 360,000 current and former members of
the organization. Beyond these mailings, USA Gymnastics ex-
ecuted a constructive-notice campaign. It placed information
about the bar date on its website, its social media pages, in
USA Today, and in gymnastics journals, podcasts, and web-
sites.
   J.J. did not learn about the bar deadline until after it had
passed. After telling her parents that she had been assaulted
by Nassar, she retained legal counsel, who helped her ﬁle a
proof of claim. By the time she ﬁled her proof of claim, it was
ﬁve months late.
    J.J. moved for the bankruptcy court to treat her claim as
timely. As relevant here, she argued that the court should
treat her claim as timely because she was entitled to actual
notice. The pertinent body appointed to represent sexual-as-
sault claimants’ interests—the Additional Tort Claimants
Committee of Sexual Abuse Survivors—objected to J.J.’s re-
quest. It contended that J.J. was entitled only to constructive
notice, which she had received through USA Gymnastics’ me-
dia campaigns.
4                                                     No. 21-2916

   The bankruptcy court agreed with the Committee’s argu-
ment and denied J.J.’s motion, ﬁnding her entitled only to
constructive—rather than actual—notice. The district court
aﬃrmed, and J.J. has appealed.
                                   II
    J.J. argues that she was entitled to actual notice and that
the courts below erred in holding otherwise. We review the
bankruptcy court’s factual ﬁndings for clear error and the le-
gal conclusions of both the bankruptcy and district courts de
novo. In re Dimas, 14 F.4th 634, 639–40 (7th Cir. 2021).
    Creditors must receive adequate notice before their claims
can be discharged in bankruptcy. See Fogel v. Zell, 221 F.3d
955, 962–63 (7th Cir. 2000) (citing Mullane v. Cent. Hanover
Bank & Tr. Co., 339 U.S. 306, 314, 318 (1950)); Dahlin v. Lyondell
Chem. Co., 881 F.3d 599, 604 (8th Cir. 2018). A notice’s ade-
quacy generally depends on whether a creditor is reasonably
ascertainable. See Fogel, 221 F.3d at 963; Tulsa Pro. Collection
Servs., Inc. v. Pope, 485 U.S. 478, 489–90 (1988). If so, the credi-
tor is entitled to actual notice; if not, the creditor is typically
entitled only to constructive notice. See Fogel, 221 F.3d at 963
(“If his name and address are reasonably ascertainable, he is
entitled to have that information sent directly to him, but if
not, then publication of the information in the newspaper or
other periodical that he’s most likely to see is permitted.”);
Dahlin, 881 F.3d at 604.
    A creditor qualiﬁes as reasonably ascertainable if the
debtor could uncover the creditor’s claim and identity using
only “reasonably diligent eﬀorts.” Tulsa Pro. Collection Servs.,
Inc., 485 U.S. at 490 (quoting Mennonite Bd. of Missions v. Ad-
ams, 462 U.S. 791, 798 n.4 (1983)); see In re Placid Oil Co.,
No. 21-2916                                                     5

753 F.3d 151, 154–55 (5th Cir. 2014) (framing the question as
whether the debtor possesses “some speciﬁc information …
reasonably suggest[ing] both the claim for which the debtor
may be liable and the entity to whom [the debtor] would be
liable”) (citation omitted). In general, a creditor is reasonably
ascertainable only if the debtor has information about the
creditor’s claim in its possession. See Dahlin, 881 F.3d at 606
(citing Chemetron Corp. v. Jones, 72 F.3d 341, 346–47 (3d Cir.
1995)).
     J.J. contends that her identity as a tort victim was reasona-
bly ascertainable to USA Gymnastics. But J.J. fails to point to
any evidence that USA Gymnastics possessed medical docu-
mentation of her interactions with Nassar. See Dahlin,
881 F.3d at 606 (whether a creditor is reasonably ascertainable
generally depends only on information in the debtor’s own
books and records). That shortcoming doesn’t foreclose her
argument, J.J. argues, because USA Gymnastics had a respon-
sibility to know that Nassar had seen her for medical treat-
ment under Michigan’s recordkeeping requirements. See In re
Motors Liquidation Co., 829 F.3d 135, 159–60 (2d Cir. 2016)
(creditors considered reasonably ascertainable based on un-
ambiguous federal record-keeping requirement). But we do
not ﬁnd such a clear legal obligation under Michigan law. The
only statute she cites, Mich. Comp. Laws § 333.16213(1), ap-
plies solely to “natural person[s],” id. § 333.1105(1); see id.
§ 333.16101(2), which USA Gymnastics is not. The only other
potentially relevant Michigan recordkeeping statute we’ve
found (which was not cited by J.J.) applies to “health fa-
cilit[ies] or agenc[ies],” id. § 333.20175(1), and deﬁnes those
terms with an enumerated list of speciﬁc categories of entities,
see id. § 333.20106(1). USA Gymnastics does not appear to ﬁt
within any of those categories. Cf. Kuznar v. Raksha Corp., 750
6                                                   No. 21-2916

N.W.2d 121, 126–27 (Mich. 2008) (holding that a pharmacy is
not a “health facility or agency”); Sabbagh v. Hamilton Psych.
Servs., PLC, 941 N.W.2d 685, 694–95 (Mich. Ct. App. 2019)
(holding that a psychological practice and a human resources
company fail to satisfy the statute’s deﬁnition of “health facil-
ity or agency”).
   Because J.J. has neither presented evidence that USA
Gymnastics had records of her medical visits with Nassar nor
shown that Michigan law required it to possess such records,
we agree with the bankruptcy and district courts that J.J. was
not a reasonably ascertainable creditor. She was thus entitled
only to constructive notice, the suﬃciency of which she does
not contest.
                                                      AFFIRMED